EXHIBIT 10



DESCRIPTION OF BRADLEY KREHBIEL 2010 INCENTIVE PLAN



Under the Bradley Krehbiel 2010 Incentive Plan, Mr. Krehbiel is eligible to
receive restricted common stock of HMN Financial, Inc. (the “Company”) with a
grant-date fair market value of up to $132,000 based on the Company’s
achievement of budgeted financial goals and the attainment of certain strategic
objectives.

Two thirds of any restricted stock awarded under the plan would vest two years
from the date awarded, with the remaining one third of the award vesting three
years from the award date. The sale of vested shares would be restricted until
the preferred shares issued to the United States Treasury in connection with its
Capital Purchase Program under the Troubled Asset Relief Program are no longer
outstanding.